DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 13, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Examiner acknowledges submission of the amendment and arguments filed on February 21, 2022. Claims 1, 3, 4, 15, 26, 28, 29 and 34 have been amended. Claims 21 and 22 have been canceled. Claims 1-20 and 23-40 are currently pending. Objections to claims 3, 4, 22, 28, and 29 have been withdrawn due to applicant's amendment to the claims. Applicant overcame the rejection of claims 1-40 under 112(b) or 112 (pre-AIA ), second paragraph, by amending the claims in the reply filed on February 21, 2022.  

Allowable Subject Matter
Claims 1 – 20 and 23 – 40 are allowed.
Applicant has amended independent claims 1, 15 and 26 in response to the office action mailed on November 29, 2020.  The amendments and arguments found on pages 2-20 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner's statement of reasons for allowance: 
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “an air gap assembly having a rotating latch mechanism configured to engage the contact holder and force the one or more movable contacts to remain in physical and electrical contact with one or more matching stationary contacts on the electrical bus, during times the SSCB is in an untripped state, and thereby close the air gap between the line-side and load-side terminals; and a controller configured to trigger the air gap assembly upon the SSCB detecting a short circuit or persistent and undesirable overload, and cause the rotating latch mechanism to automatically disengage from the contact holder so that the one or more movable contacts are no longer forced to remain in physical and electrical contact with the one or more stationary contacts and the air gap between the line-side and load-side terminals is opened.”
Claim(s) 2 – 14 are allowed by dependence on claim 1.

With regard to claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “an electrical bus including line-side terminals equipped with electrically conductive press-fit mounting pins configured to insert into matching pin-mount receptacles in a busbar of an electrical distribution panel and load-side terminals; a controller configured to trigger the air gap assembly and stop the one or more conductive bridges from bridging the air gap, upon the SSCB detecting a short circuit or persistent and undesirable overload in a load circuit attached to the load-side terminals”.
Claim(s) 16 – 20 and 23 – 25 are allowed by dependence on claim 15.

With regard to claim 26, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the air gap assembly and driver circuit are operable to configure the SSCB to operate in one of three possible operating states at any given time: an OFF state during which the solid-state device is switched OFF and the air gap is open, an ON state during which the solid-state device is switched ON and the air gap is closed, and a STANDBY during which the solid-state device is switched OFF and the air gap is closed.”
Claim(s) 27 – 40 are allowed by dependence on claim 26.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836